EXHIBIT 10.1

 
THIRD AMENDMENT TO
VOTING AND STANDSTILL AGREEMENT
 
This THIRD AMENDMENT TO VOTING AND STANDSTILL AGREEMENT (this “Third Amendment”)
is made and entered into on May 15, 2012, by and among United American
Healthcare Corporation, a Michigan corporation (“UAHC”), St. George Investments,
LLC, an Illinois limited liability company (“St. George”), and The Dove
Foundation, an Illinois trust (“Dove”).  UAHC, St. George, and Dove are referred
to herein individually as a “Party” and collectively as the “Parties.”
 
RECITALS
 
A. On March 19, 2010, UAHC and St. George entered into that certain Voting and
Standstill Agreement (the “VSA”);
 
B.  On June 7, 2010, UAHC and St. George entered into that certain Amendment to
Voting and Standstill Agreement (the “First Amendment”), which amended the VSA;
 
C. On June 7, 2010, Dove entered into that certain Agreement to Join the Voting
and Standstill Agreement (the “Joinder”), by which Dove joined the VSA, as
amended by the First Amendment, and UAHC and St. George acknowledged and
accepted the Joinder;
 
D. On June 18, 2010, UAHC, St. George, and Dove entered into that certain
Acknowledgement and Waiver of Certain Provisions of the Voting and Standstill
Agreement (the “Acknowledgement and Waiver”);
 
E. On November 3, 2011, the Parties entered into that certain Second Amendment
to Voting and Standstill Agreement (the “Second Amendment”), which further
amended the VSA;
 
F. The VSA, as amended by the First Amendment, as joined by Dove pursuant to the
Joinder, as further amended by the Acknowledgement and Waiver, and as further
amended by the Second Amendment, is referred to herein as the “Amended VSA”;
 
G. At December 31, 2011, the Company defaulted on certain financial covenants in
its Loan and Security Agreement, as amended, with Fifth Third Bank, N.A., as
disclosed in Note 6 to the Financial Statements contained in the Company’s
Quarterly Report on Form 10-Q for its fiscal quarter ended December 31, 2011,
filed with the Securities and Exchange Commission on February 21, 2012 (such
defaults, the “Loan Covenant Defaults”);
 
H. The occurrence of the Loan Covenant Defaults accelerated the Put Commencement
Date to December 31, 2011, pursuant to Section 5.3(c) of the Amended VSA, which
had been amended by Section 2(b) of the Second Amendment;
 
I. As a result of the acceleration of the Put Commencement Date, each of St.
George and Dove has a present right to exercise the “Put Option” pursuant to
Section 5.1 of the Amended VSA;
 
J. Each of St. George and Dove is willing to forbear from exercising its Put
Option during the present “Put Exercise Period” (as defined in Section 5.1 of
the Amended VSA) in exchange for UAHC’s agreement to postpone (again) the Put
Commencement Date until October 1, 2012 (and either or both of St. George and
Dove may exercise its Put Option during the Put Exercise Period commencing on
such date), provided that either or both of St. George and Dove may elect to
accelerate the Put Commencement Date upon the occurrence of any one of certain
events;
 
K. The Parties desire to further amend the Amended VSA as set forth in this
Third Amendment in order to memorialize the mutual understanding set forth in
the previous recital.
 
NOW, THEREFORE, in consideration of the foregoing recitals, which are hereby
incorporated in this Third Amendment, and for other good and valuable
consideration, including the mutual obligations set forth in this Agreement, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
 
1. Forbearance.  Each of St. George and Dove agrees to forbear from exercising
its Put Option during the Put Exercise Period (as defined in the Amended VSA),
in consideration of UAHC’s agreement to postpone the Put Commencement Date until
October 1, 2012, pursuant to Section 2 of this Third Amendment, and to further
amend the Amended VSA as set forth in Section 3 of this Third Amendment.
 
2. Reestablishment of Put Commencement Date.  The Parties affirm and agree that
the Put Commencement Date is reestablished as October 1, 2012, as set forth in
Section 1.1 of the Amended VSA, which had been amended by Section 2(a) of the
Second Amendment.
 
3. Amendment.  The Parties agree to further amend the Amended VSA as set forth
in this Section 3.  Accordingly, Section 5.3 of the Amended VSA, which had been
amended by Section 2(b) of the Second Amendment, is hereby deleted in its
entirety and replaced with the following:
 
SECTION 5.3  Acceleration of the Put Option.  Either or both of St. George or
Dove may, in its sole and absolute discretion, elect to accelerate the Put
Commencement Date, whereupon the Put Option shall become immediately exercisable
by either or both of St. George and Dove, in accordance with the procedures and
terms forth in this Article V, upon the occurrence of:
 
(a)           An Event of Default which is not cured as provided in SECTION
11.2;
 
(b)           The sale of all or substantially all of the assets of the Company
or its subsidiary Pulse Systems, LLC, a Delaware limited liability company
(“Pulse”), the merger of the Company or Pulse, or the sale of all or
substantially all of the equity of the Company or Pulse;
 
(c)           The Company or Pulse defaults under any loan agreement or debt
instrument, including without limitation Pulse’s credit facility with Fifth
Third Bank, N.A. and any promissory note made by the Company in favor of St.
George (including such promissory notes dated September 28, 2011, December 9,
2011, February 9, 2012, and at any time thereafter); or
 
(d)           The Company ceases to be current in its periodic reporting, or
ceases to be subject to periodic reporting requirements, under Section 13 of the
Securities Exchange Act of 1934, as amended.
 
4. No Other Changes.  All terms of the Amended VSA as further amended by this
Third Amendment, except for the Terminated Provisions, remain in full force and
effect.
 
[Signature page follows.]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Parties, being duly authorized, have
executed this Third Amendment as of the date first written above.
 


 
UNITED AMERICAN HEALTHCARE CORPORATION




By:           /s/ Robert T. Sullivan
Name:           Robert T. Sullivan
Title:           Secretary, Treasurer and CFO






ST. GEORGE INVESTMENTS, LLC


By:           Fife Trading, Inc.,
an Illinois corporation,
its Manager




By:           /s/ John M. Fife
Name:           John M. Fife
Title:           President






THE DOVE FOUNDATION




By:           /s/ James M. Delahunt
Name:           James M. Delahunt
Title:           Trustee
 
18758068v2



 

--------------------------------------------------------------------------------
